DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 3/7/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the parent has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/10/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
Claim 20 recites: “A computer program product…comprising computer readable storage media.”   However, since the specification clearly defines what the medium encompasses:
[0046] …A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.

Therefore, it CANNOT be interpreted to include non-transitory media. Therefore the claim covers only statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) and embraces subject matter that is not excluded under 35 USC 101.
ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: 
 	In the Examiner's best judgement the best prior art found during prosecution with respect to independent claims 1, 18 and 20 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the Independent Claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. Specifically, extracting a plurality of features resultant from each of the at least one additional link attempts for each of the at least one additional beam directions and generating an environment information map of the area between the first transmitter and the receiver using the plurality of extracted features from the first beam direction and the at least one additional beam directions. 

 	The examiner identifies, as the best prior art of record, the following documents: 	a. U.S. Pre-Grant Publ'n. No. 2020/0252318 published 6 Aug. 2020) [hereinafter Kleider] teaches  ray tracing of terrain data plays in modeling a wireless channel, by applying perturbation to what would otherwise be an (ideal) unimpeded line-of-site transmission medium. The system uses map data with ray tracing algorithms to model the space between transmitter and receiver taking into account the presence of any hard or partially reflective surfaces, and potentially any signal attenuating objects, such as a grove of trees. 	b. U.S. Pre-Grant Publ'n. No. 2019/0342763 (published 7 Nov. 2019) [hereinafter Jung] teaches employing a beamforming technique for effective mmWave signal transmission by performing a ray tracing simulation for all possible cases considering all steps from the ray tracing step to the step of forming beams between an individual transmitter to receivers for network planning.
c. U.S. Pre-Grant Publ'n. No. 2018/0139623 (published 17 May. 2018) [hereinafter Park] teaches acquiring layout and terrain information by analyzing a signal transmission and reception environment based on a map data mapping the acquired information. Depending on the signal transmission and reception environment, a link between the transmitter and the receiver and the overall performance of a communication system may be analyzed.

Additionally, all of the further limitations in 2 – 17 and 19 are allowable since the claims are dependent upon the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
June 1, 2022Primary Examiner, Art Unit 2471